332 F.2d 772
WILL ROSS, INC., Appellant,v.PRECISION DYNAMICS CORPORATION, Appellee.
No. 19089.
United States Court of Appeals Ninth Circuit.
June 10, 1964.

Ira Milton Jones, Milwaukee, Wis., John K. Ford, Los Angeles, Cal., for appellant.
Thomas P. Mahoney, Los Angeles, Cal., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final judgment holding invalid claim 2 of Polzin Patent No. 2,871,592, relating to an identification bracelet used principally on hospital patients. The patented device is described in the findings of the district court as follows:


2
"Patent No. 2,871,592 discloses an identification bracelet which includes a band of flexible material having a row of apertures in one end and having an elongated pocket at its other end defined by a substantially rectangular window of transparent material. The end of the window is provided with a short flap and the female element of a snap fastener is secured to the flap while the male element of the snap fastener is secured to the end of the band."


3
Referring particularly to prior art Polzin Patent No. 2,846,796, Gross Patent No. 2,111,664, Trilling Patent No. 2,738,561, and unpatented identification bracelets manufactured by the defendant and by Hollister, Inc., the district court concluded that "the advance, if any, defined in claim 2 over the prior art would have been obvious to a person skilled in the art."


4
We have examined the record and are satisfied that the district court's conclusion is correct, and that the judgment therefore should be affirmed.